Citation Nr: 1615368	
Decision Date: 04/15/16    Archive Date: 04/26/16

DOCKET NO.  13-17 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a right ankle disability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1974 to February 1976 and from January 1991 to April 1991.  He also had additional periods of reserve service. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

In February 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regrettably, additional development is required prior to adjudication by the Board. The Veteran has reported that his current right ankle disability is either the result of an injury that he sustained while on active duty for training (ACDUTRA) in June 1980 or is otherwise the result of the physical demands of his active service, including: prolonged periods of standing, marching, running, carrying packs and exposure to different geographical locations and climates.  

The Veteran's service medical records (SMR) indicate that the Veteran sought treatment related to a right ankle injury on June 12, 1980 at the Moncrief Army Hospital at Fort Jackson, South Carolina and again on June 13, 1980 at the Central Troop Medical clinic at Fort Jackson.  The Veteran has offered medical evidence indicating a diagnosis of traumatic arthritis in November 1996 based upon an October 1996 bone scan.  He has reported that this condition is, at least in part, due to his June 1980 injury during a period of ACDUTRA.  During his February 2016 Board hearing, the Veteran stated that an x-ray "may have" been taken of his right ankle when he sought treatment at the Moncrief Army Hospital in June 1980.  The record of this treatment, included in his SMRs, state that a follow up "x-ray" was indicated; however, no x-ray report is included in the Veteran's SMRs.  The record does not indicate that any attempt has been made to obtain any outstanding treatment records from the Moncrief Army Hospital.  The Board finds that appropriate efforts should be undertaken to attempt to obtain any outstanding medical records from Moncrief Army Hospital from June 1980.

Further, the record is currently unclear regarding the Veteran's active duty status at the time of his June 1980 injury.  In November 2008, the Concord United States Army Reserve Center issued a memorandum which stated that it did not have any copies of the Veteran's medical records, line of duty determinations, or any records to verify the Veteran's periods of service during his period in Company D of the 1/485th Regiment.  In April 2013, the Veteran submitted the statement, indicating that his reserve records were held by the Department of Army Headquarters, 108th Division Training in Charlotte, NC.  The claims file does not indicate that attempts have been made to obtain these records from this facility.   

Also, the Board finds that the previous January 2009 examination was inadequate.  Particularly, in the Veteran's April 2013 letter, he states that the VA examination did not consider his diagnosis of arthritis.  The examiner noted a December 2008 x-ray with normal findings and provided a diagnosis of traumatic fracture of the right ankle with no residuals.  The examiner did not discuss the results of the Veteran's October 1996 bone scan or the diagnosis of traumatic arthritis by the Veteran's physician in November 1996.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The Board finds that a new opinion should be sought that addresses the Veteran's prior diagnosis of arthritis, as well as, the contention from his initial application that his current right ankle condition is the result of prolonged activity during his periods of active service.  

Accordingly, the case is REMANDED for the following action:

1. First, contact the Department of Army Headquarters, 108th Division Training in Charlotte, NC and any other appropriate source to: verify the Veteran's relevant periods of ACDUTRA and INACDUTRA, particularly for the period from June 1, 1980 to June 30, 1980; and to undertake appropriate efforts to obtain any outstanding service medical records.  Any records and/or responses received should be associated with the claims file.

2. Undertake appropriate efforts to obtain any outstanding medical records from Moncrief Army Hospital from June 1980, to include: x-ray reports or findings. 

3. After the above-referenced development has been completed, schedule the Veteran for a VA examination of the right ankle.  The Veteran's claims file should be provided for the examiner's review in conjunction with the examination.  The examination report should contain a notation indicating the claims file was reviewed. 

The examiner should identify all current diagnoses of the right ankle.  The examiner should specifically indicate whether arthritis of the right ankle (traumatic or degenerative) is present.  The examiner should address the following:

a. If arthritis of the right ankle is not present, the examiner is asked to specifically discuss the Veteran's October 1996 bone scan and the diagnosis of traumatic arthritis by the Veteran's physician in November 1996.

b. If arthritis of the right ankle is present, the examiner should state whether arthritis had its onset during either of his periods of active duty service: February 1974 to February 1976 and from January 1991 to April 1991.

c. The examiner should state whether right ankle arthritis manifested to a compensable degree within one year of separation from either period of active duty service.

d. If the Veteran did not develop arthritis during service or within one year of separation from service, the examiner should state whether any current right ankle disability was at least as likely as not (50 percent or greater likelihood) (i) incurred in or aggravated by any activities undertaken during either of his periods of active service; or (ii) is a result of a disease or injury incurred or aggravated during a period or periods of ACDUTRA, particularly the June 12, 1980 ankle injury. 

The examiner should address the Veteran's complaints of prolonged periods of standing, marching, running, carrying packs and exposure to different geographical locations and climates, particularly during his periods of active service from February 1974 to February 1976 and from January 1991 to April 1991.

The examiner should provide a detailed rationale for any opinions provided.  If any requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

4. Then, the AOJ should then take any additional development action it deems proper.  When the requested development has been completed, the case should be reviewed by the AOJ on the basis of the additional evidence and readjudicated.  If the benefits sought are not granted, the Veteran and his representative should be furnished a SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




